EXHIBIT 10.1

 

[srup_ex101img1.jpg]

INDEPENDENT CONTRACTOR AGREEMENT

 

This Agreement is entered into as of the 2nd day of March, 2017, by and between
Sirrus Security Inc, an independent contractor and American Academy Holdings
LLC, a North Carolina Limited Liability Company d/b/a Healthicity
("Healthicity").

 

 

1. Independent Contractor. Subject to the terms and conditions of this
Agreement, Healthicity hereby engages the Contractor as an independent
Contractor to perform the services set forth herein, and the Healthicity hereby
accepts such engagement.

 

 

 

 

2. Duties, Term, and Compensation. Healthicity's duties, term of engagement,
compensation and provisions for payment thereof shall be as set forth as
attached in Exhibit A - Statement of Work, which may be amended in writing from
time to time, and which is hereby incorporated by reference.

 

 

 

 

3. Agreement. Contractor agrees that they have read and agree to all terms and
conditions of the Statement of Work, Business Associate Agreement, Non
Disclosure Agreement and Non- Complete as attached in Exhibit Schedule A-D.

 

 

 

 

4. Expenses. During the term of this Agreement, the Contractor shall submit a
detailed invoice describing the work completed, hours, dates and times
associated with such work and Healthicity shall reimburse all reasonable and
pre-approved out-of-pocket expenses which are incurred in connection with the
performance of the duties hereunder within 45 days of receipt of invoice.
Notwithstanding the foregoing, expenses for the time spent by Contractor in
traveling to and from Healthicity facilities shall not be reimbursable.

 

 

 

 

5. Termination. Healthicity may terminate this Agreement at any time and for the
convenience by five (5) working days' written notice to the Contractor. In
addition, if the Contractor is convicted of any crime or offense, fails or
refuses to comply with the written policies or reasonable directive of
Healthicity, is guilty of serious misconduct in connection with performance
hereunder, violates HIPAA Privacy or materially breaches provisions of this
Agreement, Healthicity at any time may terminate the engagement of the
Contractor immediately and without prior written notice to the Contractor.

 

 

 

 

6. Equipment. Contractor must have own equipment including, computer, printer,
shredder (privacy), Internet access, codebooks, official resources, and office
supplies.



 

[Signature page follows]

 

 

1


   



 

[srup_ex101img2.jpg]



IN WITNESS WHEREOF the undersigned have executed this Agreement as of the day
and year first written above. The parties hereto agree that facsimile signatures
shall be as effective as if originals.



 



Sirrus Security Inc.:

 

Healthicity:

 

AMERICAN ACADEMY HOLDINGS, LLC

 

 

 

 

 

Sparrow Marcioni

 

Barry L. Johnson, DDS

 

Name (Please Print)

 

Name (Please Print)

 

 

 

 

 

CEO

 

PRESIDENT

 

Title (Please Print)

 

Title (Please Print)

 

 

 

 

 

/s/ Sparrow Marcioni

 

/s/ Barry L. Johnson

 

Signature

 

Signature

 

 

 

 

 

April 26, 2017

 

April 26, 2017

 

Date

 

Date

 



 

 

 



2



 